4DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-7, 37, 62-74 are pending.

Election/Restrictions
Applicant’s election without traverse of claims 1-7, 37, 59 in the reply filed on 06/15/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 37, 62-74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 37, 65 recites the limitation "a user that is using a sharing vehicle system" in lines 7, 9, 4, respectively. It is unclear what the phrase is claiming. The scope of the claim cannot the vehicle sharing system”
Claims 3-7, 62-64, 66-74 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 37, 62, 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boman et al. [Boman, US 7085635] in view of Bradley et al. [Bradley, US 20130030642].
As to claim 1. Boman discloses A vehicle sharing system comprising: 
a storage device, logic module 34, storing a set of instructions, [col. 4, lines 43-51]; and 
one or more processors, logic module 34, in communication with the storage device, wherein when executing the set of instructions, the one or more processors are configured to cause the vehicle sharing system to, [col. 4, lines 43-51]: 
obtain multimedia information associated with a user that is using a sharing vehicle system, [col. 4, lines 36-51], the multimedia information being detected by at least one detector, microphone 20, installed on the sharing vehicle, [fig. 1, col. 2, lines 45-49];
determine, based on the multimedia information associated with the user, at least one behavior of the user, [claim 1]; 
generate, in response to the at least one behavior of the user, at least one message relating to the at least one behavior of the user, [claim 2, col. 4, lines 55-65] message is generated before being transmitted; and 
transmit, via the network, [claim 4], the at least one message, [claims 2, 3], to a terminal device of the user, [col. 3, lines 45-50; col. 4, lines 55-65].
Boman fails to disclose that the processor obtains the multimedia information via a network; and wherein a status of the at least one detector including an operating status and a non-operating status, wherein the status of the at least one detector is controlled by the vehicle sharing system to obtain the multimedia information associated with the user.
Bradley teaches a system and method for accident reconstruction wherein the system receives sensor information from a vehicle about a driver through a network to a server 120, [0026, 0034]; wherein the server evaluates the data to assess driver behaviors, [0083]; wherein the status of telematics device 102, used to collect driver information, [0047], can be controlled by the management system, [0063].


As to claims 37, 65 is rejected with the same prior arts and reasoning as to that of claim 1.

As to claim 62. Boman fails to disclose The vehicle sharing system of claim 1, wherein the status of the at least one detector is controlled by the user via the terminal device of the user.
Bradley teaches a system and method for accident reconstruction wherein the system receives sensor information from a vehicle about a driver through a network to a server 120, [0026, 0034]; wherein the server evaluates the data to assess driver behaviors, [0083]; wherein the status of telematics device 102, used to collect driver information, [0047], can be controlled by the management system, [0063].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Boman with that of Bradley so that the system can adjust the time interval for collecting driver information.

Claims 3, 5, 66, 68, 71, 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boman in view of Bradley as applied to claim 1 above, further in view of Chen [US 20130295912].
claim 3. the combination of Boman and Bradley fails to disclose The vehicle sharing system of claim 1, wherein the at least one behavior of the user includes at least one of: wearing earphones while driving or riding the sharing vehicle, making a phone call while driving or riding the sharing vehicle, running a red light, damaging the sharing vehicle, tampering with a lock of the sharing vehicle, or using a manual communication.
Chen teaches a cellphone controllable car intrusion recording and monitoring reaction system comprising a vehicle installed sensors 420 and cameras 404, [fig. 3, 0079, 0082] that automatically capture images based on a combination of schedule and trigger, [0079]; wherein the system determines if an accident is detected based on the captured images, [0083] and provides an alert to the user, [0083].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Boman and Bradley with that of Chen so that the user can also be provided with an image of the cause of the accident.

As to claim 5. the combination of Boman and Bradley discloses The vehicle sharing system of claim 3, wherein the one or more processors are further configured to cause the vehicle sharing system to: determine whether the at least one behavior of the user includes the damaging the vehicle; and in response to a result of the determination that the at least one behavior of the user includes the damaging the sharing vehicle, transmit, via the network, a warning to the sharing vehicle or the terminal device.
Chen teaches a cellphone controllable car intrusion recording and monitoring reaction system comprising a vehicle installed sensors 420 and cameras 404, [fig. 3, 0079, 0082] that automatically capture images based on a combination of schedule and trigger, [0079]; wherein 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Boman and Bradley with that of Chen so that the user can also be provided with an image of the cause of the accident.

As to claims 66, 71 are rejected with the same prior arts and reasoning as to that of claim 3.

As to claim 68, 73 is rejected with the same prior arts and reasoning as to that of claim 5.

Claims 4, 67, 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boman in view of Bradley as applied to claim 1 above, further in view of Kanou et al. [Kanou, US 20140125794].
As to claim 4. the combination of Boman and Bradley fails to disclose The vehicle sharing system of claim 3, wherein the one or more processors are further configured to cause the vehicle sharing system to: determine whether the at least one behavior of the user includes at least one of: wearing earphones while driving or riding the sharing vehicle, the making a phone call while driving or riding the sharing vehicle, or the running a red light; and in response to a result of the determination that the at least one behavior of the user includes at least one of: the wearing earphones while driving or riding the sharing vehicle, the making a phone call while driving or riding the sharing vehicle, or the running a red light, transmit, via the network, a relating to the at least one behavior to the sharing vehicle or the terminal device.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Boman and Bradley with that of Kanou so that the system can prevent an accident.

As to claim 67, 72 is rejected with the same prior arts and reasoning as to that of claim 4.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 37, 62-74 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688